DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on January 13, 2021.  In virtue of this communication, claims 1-18 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, in lines 12-13, “the common node” should be changed to --a common node--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2012/0104956).

    PNG
    media_image1.png
    602
    928
    media_image1.png
    Greyscale

With respect to claim 1, Yang discloses in figure 1 a power converter, comprising a) an input circuit (Vin, CO1, M1, e.g., formed as an input circuit) having a primary winding (CO1, e.g., a primary winding) and a primary power switch (M1, e.g., a primary switch) that are coupled in series between an input terminal (Vi) and a first ground (GND1); b) a constant voltage output circuit (CO21, D1, C1, e.g., formed as a constant voltage output circuit thereof) having a first secondary winding (CO21) coupled with said primary winding (see figure 1); c) a constant current output circuit (CO22, D2, M2, 500, RF1-RF2, C11, e.g., formed as a constant current output circuit) having a second secondary winding (CO22) coupled with said primary winding, a secondary power switch (M2), a current output port (Vo), a second rectifier circuit (D2), and a current sampling circuit (RF1-RF2, C11, 500, e.g., formed as a sampling circuit); and

With respect to clam 2, Yang discloses that wherein one power terminal (T2) of the secondary power switch is coupled to the second ground through the current sampling circuit (see figure 2).
With respect to clam 13, Yang discloses that wherein the constant voltage output circuit is out of operation when the secondary power switch is turned on (figure 1 shows when M2 is ON that is to drive the LED unit 100 so as the CO21 is being out of operation).
With respect to clam 14, Yang discloses that wherein the first secondary winding and the second secondary winding are determined to make a reflecting voltage from an output voltage of the second secondary winding to the first secondary winding be less than an output voltage of the first secondary winding (figure 1 shows a reflecting voltage feature there-between first and second secondary windings thereof).
With respect to clam 15, Yang discloses that wherein a) the primary power switch and the secondary power switch have the same switching cycle (figure 4 shows the two signals Vp and Vds1 having the same cycle); and b) the secondary power switch is turned on for at least a portion of a period during which the primary power switch is turned off to maintain an output current of the constant current output circuit constant (see figure 4 shows the switching feature thereof).

With respect to clam 17, Yang discloses that wherein the power converter further comprises a) a first control circuit (320) configured to control the operation of the primary power switch to adjust an output voltage of the constant voltage output circuit (see figure 1); and b) a second control circuit (510) configured to control the operation of the secondary power switch to adjust an output current of the constant current output circuit (see figure 1).
With respect to clam 18, Yang discloses that wherein the constant voltage output circuit further comprises a) a voltage output port (VO1); b) a first rectifier circuit (D1-C1) coupled between the voltage output port and the first secondary winding; and c) wherein the primary power switch is controlled to be turned on and off to maintain an output voltage of the constant voltage output circuit constant (see figure 1).
Allowable Subject Matter
Claims 3, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 4-6, 8-10 and 12 are dependent upon objected claims 3, 7 and 11, respectively).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Djenguerian et al. – US 2014/0063867

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 21, 2021